Citation Nr: 1449593	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence exists to reopen a claim for entitlement to service connection for a low back disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1987 to June 1992, and from January 1995 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board dispatched the claim to the Veterans Health Administration (VHA) for an expert opinion in March 2014.  All actions have been accomplished, and the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied entitlement to service connection for a low back disability, relates specifically to unestablished facts necessary to substantiate the underlying claim for service connection.  

2.  The Veteran's current low back strain is at least as likely as not causally related to multiple stresses to the spine experienced during active military service as a helicopter pilot and mechanic.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  Entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis-New and Material Evidence

The Veteran had initially been denied entitlement to service connection for a low back disability in February 2000 on the basis of there being no evidence supportive of a causal link between a current disability and active military service.  The Veteran did not appeal this determination, and it became final within a year of notification to him.  The Veteran, subsequent to this, made a previous attempt to reopen his claim, and while the RO determined that new and material evidence had been submitted in connection with the claim, it nonetheless denied it on the merits in March 2007.  The Veteran posited a timely notice of disagreement with this action; however, he failed to perfect his appeal to the Board.  Thus, the 2007 RO determination is also final.  He has, with the current claim, come forth with an allegation that new and material evidence exists so as to warrant a reopening.  The RO, in February 2010, determined that this was the case, but nonetheless denied the claim on its merits.  This appeal followed.  

Irrespective of the RO's actions, the Board must make its own determination as to if new and material evidence has been submitted so as to allow for a reopening of the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this instance, the Board concurs with the RO's decision, and will reopen.  

Specifically, the Board noted that the Veteran's service in helicopters, to include a documented incident of a hard landing occurring in 1990 during his first term of active duty, was sufficient to have caused numerous stresses on the joints.  Several VA opinions had been solicited, to include one in July 2011 in concert with the claim to reopen, and only speculative or not well-rationalized opinions (i.e. ones that did not accurately consider the circumstances of the Veteran's service) had been returned.  When VA undertakes a duty to provide for an examination, it must ensure that the opinion it receives is adequate for rating purposes.  As the 2011 opinion was not adequate (it was speculative), the Board dispatched the claim to an expert in orthopedic medicine with the Veterans Health Administration (VHA).  In May 2014, the returned opinion of the orthopedist indicated that the origins of the Veteran's back disability were "multifactorial."  While genetic factors were described as potentially responsible, it was noted that, essentially, medical literature is inconclusive with respect to how back disablement such as the Veteran's originates.  Nonetheless, the VHA orthopedist mentioned that after an injury, the likelihood of development of chronic problems is potentially increased, and given that the Veteran had stresses to his spine while operating aircraft, the suggestion that the cause of back disablement is "multifactorial" would, by necessity, include these traumas inherent to helicopter operation.  

This VHA opinion is new, in that it was not of record at the time of the last, final denial of record.  It is also material, in that it relates to an unestablished fact necessary to substantiate the underlying claim for service connection (i.e. it posits a potential relationship between current low back disablement and active service).  As such, the claim for service connection is reopened.  See 38 C.F.R. § 3.156.  

Analysis-Service Connection

The Veteran served for several years in the U.S. Army, and in that capacity, had duty as a flying helicopter mechanic as well as a helicopter pilot.  From 1995 to 2000, he served as a warrant officer flying AH-64 Apache attack helicopters.  In essence, he contends that the stress on the back associated with operation of vertical take-off and landing (VTOL) aircraft, to include a specific incident of a hard landing in 1990, caused him to develop a current low back disability.  

The Veteran has a current diagnosis of low back pathology.  VA clinical and examination records, to include radiographic studies, include diagnoses of lumbar strain, levoscoliosis, and lumbar spine myofascial syndrome.  The service treatment records are relatively silent with respect to the low back; however, there is one noted complaint of low back pain as having occurred in 1999.  This complaint was forwarded in connection with complaints of kidney area pain; however, the exact origins of the back pathology were not described by service medical personnel.  

In the portion of this decision which discussed entitlement to reopening, it was noted that a returned VHA opinion, dated in May 2014, contained an assessment of the etiology of the low back disablement as being "multifactorial" in nature.  When viewing this opinion with previous VA examinations of record (inclusive of opinions obtained in December 2009 and July 2011), in essence, it has been described by medical personnel that the etiology of mechanical low back disablement (strain, muscular pain, etc.) is poorly understood.  The VHA orthopedist noted that the one 1990 hard landing was not, in itself, sufficient to cause a chronic low back issue as the Veteran experiences; however, in noting that recurrence rates for back pain were between 24 to 80 percent, it was implied that additional stresses, in combination with the increased risk for developing a chronic back disorder, could be responsible for the onset of such a disorder (i.e. stemming from "multifactorial" sources) .  The VHA orthopedist was rather vague when he noted that the origin of the Veteran's low back disorder was "multifactorial."  In taking such a conclusion in a manner most favorable to the Veteran, however, one of the "factors" associated with low back symptoms in service was the repeated trauma associated with the operation of VTOL aircraft.  Indeed, the inherent nature of helicopters and the positioning of the pilot's seat in an AH-64 are such, that absorption of multiple ground impacts would be expected.  This is buttressed by an assessment of a private osteopathic physician, who in January 2014 noted several abnormalities in the lumbar spine and a history of "helicopter accident in Iraq."  Given that the Veteran complains of having experienced pain throughout his active service (even noting such a complaint in 1999), the Board must consider those assertions of trauma as highly credible given the circumstances of the service rendered.  

In essence, the Board has specifically conceded that the Veteran experienced a 1990 hard landing, and that the circumstances of piloting VTOL aircraft would include recurrent stresses to the low back.  The VHA orthopedic opinion, while not specifically addressing the impact of the VTOL operational service, did note that incident recurrence of low back pain was higher for someone who had previously experienced injury (as the Veteran did in 1990), and that as origin of chronic low back disablement of the type the Veteran experiences was "multifactorial," it was also implicit that additional stresses to the spine would continue to exacerbate the manifestations of low back pain.  

The VHA opinion is not unequivocal, although medical literature is cited.  Other VA opinions of record are speculative or poorly rationalized, which when compared to the VHA opinion, suggest that, in truth, the etiology of low back strain with associated scoliosis and myofascial pain is not well-understood by the medical community.  The expression of multifactorial origins, however, when put in the context of the Veteran's specific service history and his credible complaints of pain, does suggest that, while not certain, it is at least as likely as not that the Veteran's current low back disability was caused by the repeated stresses to his spine associated with helicopter service in the U.S. Army.  Medical certainty is not the evidentiary standard utilized in concert with a favorable determination for a claim for service connection, with it only being necessary to show that the evidence is in relative equipoise.  In that regard, all doubt will be resolved in the Veteran's favor, and it can, as noted, be determined that it is, at the very least, at least as likely as not that current lumbar disablement had causal origin in active service.  Accordingly, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for a low back disability is reopened.  

Entitlement to service connection for a low back disability is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


